Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1654 Filed 01/06/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 EXECUTIVE AMBULATORY
 SURGICAL CENTER, LLC, as
 assignee of TAMIKA BURRELL,              Case No. 18-cv-14094

                   Plaintiff,             Paul D. Borman
                                          United States District Judge
 v.

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,

                Defendant.
 ______________________________/

   OPINION AND ORDER GRANTING DEFENDANT STATE FARM’S
    MOTION TO CERTIFY THE COURT’S SUMMARY JUDGMENT
  ORDERS FOR IMMEDIATE APPEAL AND TO STAY PROCEEDINGS
                PENDING APPEAL (ECF NO. 35)

      This matter involves a claim for personal injury protection (“PIP”) benefits

under Michigan’s No-Fault Act related to medical treatment and services provided

by Plaintiff Executive Ambulatory Surgical Center, LLC, as assignee to patient

Tamika Burrell. Now before the Court is Defendant State Farm’s Motion to Certify

the Court’s Summary Judgment Orders for Immediate Appeal and to Stay

Proceedings Pending Appeal. (ECF No. 35.) Plaintiff filed a response in opposition

to Defendant’s motion (ECF No. 38), and Defendant filed a reply in support of its

motion. (ECF No. 40.) The Court does not believe oral argument will aid in its
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1655 Filed 01/06/21 Page 2 of 17




disposition of the motion; therefore, it is dispensing with oral argument pursuant to

Eastern District of Michigan Local Rule 7.1(f)(2). For the reasons set forth below,

the Court GRANTS Defendant’s Motion.

                                 I. BACKGROUND

      On August 19, 2014, Tamika Burrell was involved in a motor vehicle accident

causing her to sustain bodily injuries when a car she was driving was struck in the

rear by a hit and run driver and then pushed into a pickup truck in front of her vehicle.

Following the accident, Burrell sought treatment from several medical providers,

including Plaintiff Executive Ambulatory Surgical Center, LLC (“Plaintiff” or

“Executive Ambulatory”). During the course of that treatment, Burrell assigned her

statutory rights to collect no-fault benefits to several of her providers, including

Executive Ambulatory, who now attempts to recover no-fault insurance benefits

from Burrell’s automobile insurance company, Defendant State Farm Mutual

Automobile Insurance Company (“Defendant” or “State Farm”).

      Defendant State Farm filed a motion for summary judgment arguing that

Plaintiff Executive Ambulatory’s claims are barred by res judicata and/or collateral

estoppel, based on a jury verdict against Burrell’s assignee in a state district court

lawsuit brought by a different medical provider, ATI (“the ATI litigation”), and a

subsequent summary disposition order in a different state circuit court lawsuit

                                           2
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1656 Filed 01/06/21 Page 3 of 17




brought by Tamika Burrell (“the Burrell litigation”). (ECF No. 9.) On March 3,

2020, this Court issued an Opinion and Order denying Defendant’s Motion for

Summary Judgment, holding that Plaintiff Executive Ambulatory’s claims against

Defendant State Farm, seeking no-fault insurance benefits, were not barred under

the doctrines of res judicata or collateral estoppel. (ECF No. 22.) Executive

Ambulatory Surgical Ctr., LLC v. State Farm Mut. Auto. Ins. Co., 442 F. Supp. 3d

998 (E.D. Mich. 2020). This Court found that the two prior state court actions

between ATI and State Farm, and between Burrell and State Farm, were decided on

the merits, but that the two state court actions and this case did not involve “the same

parties or their privies” and that Plaintiff Executive Ambulatory did not have a “full

and fair opportunity” to litigate its claims in those prior state court actions, and that

this suit could not have been resolved in either the ATI or the Burrell litigation,

because the benefits Plaintiff Executive Ambulatory seeks in this case had yet to

accrue at the time those state court actions were brought. Executive Ambulatory, 442

F. Supp. 3d at 1004-09.

      Defendant then moved for reconsideration, and on October 2, 2020, this Court

issued an Opinion and Order Denying Defendant’s Motion for Reconsideration,

finding that the motion “presents the same issues already ruled upon by the court,”

and fails to identify “a palpable defect” in the Court’s Opinion that, if corrected,

                                           3
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1657 Filed 01/06/21 Page 4 of 17




“will result in a different disposition of the case.” (ECF No. 33); Executive

Ambulatory Surgical Ctr., LLC v. State Farm Mut. Auto. Ins. Co., No. 18-cv-14094,

2020 WL 5868383 (E.D. Mich. Oct. 2, 2020).

      Defendant now moves the Court to grant a certificate of appealability

authorizing it to file an application for an immediate interlocutory appeal of the

Court’s ruling. (ECF No. 35, Def.’s Mot.) Specifically, Defendant requests that this

Court certify for appeal the question of “whether an injured party and her medical

provider that receives a partial assignment of PIP benefits are in privity.” (Id. PgID

1524.) Plaintiff opposes Defendant’s motion, arguing that there are no “substantial

grounds for difference of opinion” with the Court’s order denying summary

judgment, and that this is not the “exceptional” type of case that warrants

interlocutory appeal. (ECF No. 38, Pl.’s Resp.) Defendant filed a reply brief in

support of its motion. (ECF No. 40, Def.’s Reply.)

      Defendant also filed a Notice of Supplemental Authority, advising the Court

that a similar motion to certify the court’s summary judgment orders for immediate

appeal had been filed in Massengale v. State Farm Mutual Automobile Insurance

Company, United States District Court Case No. 18-11366, and that on November

17, 2020, Judge Terrence Berg granted State Farm’s motion and certified that case

for immediate appeal of the question of “whether an injured party and her medical

                                          4
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1658 Filed 01/06/21 Page 5 of 17




provider that receives a partial assignment of PIP benefits are in privity?” (ECF No.

37; ECF No. 37-1, Order Granting Defendant’s Motion to Certify in Massengale v.

State Farm Mut. Auto. Ins. Co., United States District Court Case No. 18-11366.)

State Farm filed its Petition for Permission to Appeal the Massengale case in the

Sixth Circuit on November 24, 2020. In re State Farm Mutual Automobile

Association, Sixth Circuit Court of Appeals Case No. 20-112. The Sixth Circuit has

not yet ruled on that petition.

                              II. LEGAL STANDARD

      Title 28 U.S.C. § 1292(b) states as follows:

      When a district judge, in making in a civil action an order not otherwise
      appealable under this section, shall be of the opinion that such order
      involves a controlling question of law as to which there is substantial
      ground for difference of opinion and that an immediate appeal from the
      order may materially advance the ultimate termination of the litigation,
      he shall so state in writing in such order. The Court of Appeals which
      would have jurisdiction of an appeal of such action may thereupon, in
      its discretion, permit an appeal to be taken from such order, if
      application is made to it within ten days after the entry of the order:
      Provided, however, That application for an appeal hereunder shall not
      stay proceedings in the district court unless the district judge or the
      Court of Appeals or a judge thereof shall so order.
28 U.S.C. § 1292(b) (emphasis in original).

      In deciding whether to exercise its discretion under § 1292(b), a petitioner

must show that “(1) the question involved is one of law; (2) the question is

controlling; (3) there is substantial grounds for difference of opinion respecting the

                                          5
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1659 Filed 01/06/21 Page 6 of 17




correctness of the district court’s decision; and (4) an immediate appeal would

materially advance the ultimate termination of the litigation.” Vitols v. Citizens

Banking Co., 984 F.2d 168, 170 (6th Cir. 1993); see also In re City of Memphis, 293

F.3d 345, 350 (6th Cir. 2002). “Review under § 1292(b) is granted sparingly and

only in exceptional cases.” In re City of Memphis, 294 F.3d at 350 (citing Kraus v.

Bd. of Cnty. Rd. Comm’rs, 364 F.2d 919, 922 (6th Cir. 1966)).

      “A legal issue is controlling if it could materially affect the outcome of the

case.” In re City of Memphis, 293 F.3d at 351. “‘Under Sixth Circuit law, ‘substantial

grounds for difference of opinion’ exist only when there is conflicting authority on

an issue.” Chrysler Grp. LLC v. South Holland Dodge, Inc., 862 F. Supp. 2d 661,

688 (E.D. Mich. 2012) (quoting Serrano v. Cintas Corp., Nos. 04-40132, 06-12311,

2010 WL 940164 (E.D. Mich. 2010) (citing In re City of Memphis, 293 F.3d at 350-

51)). Substantial ground for difference of opinion may exist where:

      (1) the question is difficult, novel and either a question on which there
      is little precedent or one whose correct resolution is not substantially
      guided by previous decisions; (2) the question is difficult and of first
      impression; (3) a difference of opinion exists within the controlling
      circuit; or (4) the circuits are split on the question.

In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013) (internal quotation marks

and citations omitted). “An interlocutory appeal materially advances litigation when

it ‘save[s] judicial resources and litigant expense.’” Dassault Systemes, S.A. v.

                                          6
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1660 Filed 01/06/21 Page 7 of 17




Childress, No. 09-cv-10534, 2016 WL 8229034, at *2 (E.D. Mich. June 22, 2016)

(quoting Newsome v. Young Supply Co., 873 F. Supp. 2d 872, 878 (E.D. Mich.

2012)).

                                   III. ANALYSIS

      A.     Whether the Question Involved is a Pure Issue of Law

      State Farm contends that it seeks to appeal a pure question of law – “whether

the partial assignment of no-fault PIP benefits under Michigan law from an insured

to a healthcare provider creates privity for purposes of res judicata and collateral

estoppel.” (Def.’s Mot. at pp. 9-10, PgID 1528-29.) Plaintiff does not address this

first requirement, and thus appears to concede it. (See Pl.’s Resp.) The Court in

Massengale found that this first requirement was met in its Order, stating that

“[b]ecause Michigan law has not addressed the specific question raised here, a

question of law exists.” (ECF No. 37-1, PgID 1545.) This Court similarly finds that

a question of law exists.

      B.     Whether the Question of Law is Controlling

      State Farm contends that the legal issue in this case is controlling because if

either res judicata or collateral estoppel apply, it would be a bar to Plaintiff’s claims.

(Def.’s Mot. at pp. 10-12, PgID 1529-31.) As above, Plaintiff does not address or

otherwise dispute this requirement. This Court finds that this issue is controlling

                                            7
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1661 Filed 01/06/21 Page 8 of 17




because it “could materially affect the outcome of the case” as it directly affects

Defendant’s potential liability and Plaintiff’s ability to recover its claim for benefits.

      C.     Whether There is a “Substantial Ground for Difference of
             Opinion” on the Resolution of the Question of Law

      Defendant contends that because “[d]ifferent courts have reached two

different conclusions on the privity issue[,] [t]hat is the quintessential example of a

‘substantial ground for difference of opinion.’” (Def.’s Mot. at p. 13, PgID 1532.)

Defendant states that a jury in the Oakland County District Court returned a no-cause

of action in favor of State Farm, finding that Burrell did not sustain an injury in the

August 19, 2014 automobile accident,” and that the Wayne County Circuit Court

determined that the Oakland County District Court jury’s finding of no injury had

collateral estoppel or res judicata effect on Burrell’s claim. (Id.) Defendant further

asserts that a Wayne County District Court also granted summary judgment to State

Farm in a provider suit based on the ATI “no-injury” verdict. (Id. at n.3, citing

Wayne County District Court Case No. 18-28071-GC.) This Court reached a

different conclusion in this case. Defendant argues that Burrell chose to assign her

benefits to ATI, which lost at trial, and that based on the ATI jury verdict, Burrell

had no viable claim to assign to Plaintiff Executive Ambulatory. According to

Defendant, Executive Ambulatory acquired only the rights Burrell had available to

assign, and “it does not matter whether Executive Ambulatory had an opportunity to
                                         8
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1662 Filed 01/06/21 Page 9 of 17




litigate the issue – simply put, there is nothing to litigate.” (Id. at pp. 14-15, PgID

1533-34.)

       Plaintiff argues that there are no substantial grounds for a difference of

opinion regarding this Court’s Order on summary judgment. (Pl.’s Resp. at pp. 8-

11, PgID 1554-57.) Plaintiff asserts that this Court’s Order is consistent with the

opinions issued by Michigan appellate courts in Redburn v. Farmers Insurance

Exchange, No. 345216, 2020 WL 90986 (Mich. Ct. App. Jan. 7, 2020) and Mecosta

County Medical Center v. Metropolitan Group Property & Casualty Insurance Co.,

No. 345868, 2020 WL 1491755 (Mich. Ct. App. Mar. 20, 2020). (Id. at p. 9, PgID

1555.) Plaintiff further contends that Defendant has not shown a difference of

opinion within the Sixth Circuit, and that this Court’s opinion is in fact consistent

with that of United States District Court Judge Terrence Berg in Massengale v. State

Farm Mutual Automobile Insurance Co., Case No. 2:18-CV-11366, 2019 WL

4640307 (E.D. Mich. Sept. 24, 2019). (Id.) Plaintiff argues that the decision in

Burrell’s state court lawsuit, rendered in June 2019, is not conflicting authority and

does not create the necessary “substantial grounds” to grant interlocutory review.

(Id.) Plaintiff explains that:

       Upon execution of the assignments at issue, Ms. Burrell no longer
       controlled the claims she assigned – reimbursement of the specific
       services Plaintiff rendered to her. That claim was not protected by ATI
       Physical Therapy in its lawsuit, nor was it claimed by Ms. Burrell in
                                            9
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1663 Filed 01/06/21 Page 10 of 17




       her own lawsuit. As such, Plaintiff did not have a “fair and full
       opportunity” to litigate its claim, and was not in privity with either Ms.
       Burrell or ATI Physical Therapy. As Plaintiff’s claim for services were
       not at issue in those cases, Plaintiff’s claim could not have been
       resolved in either of those suits and, as such, there existed no identity
       of claims for res judicata to apply.

 (Id. at p. 10, PgID 1556 (internal and end record citations omitted).)

       In its reply brief, Defendant first faults Plaintiff for not discussing in its

 response the order granting certification to appeal in the Massengale case. (Def.’s

 Reply at pp. 1-2, PgID 1618-19.) Defendant then points to other unpublished

 Michigan Court of Appeals decisions which Defendant asserts applied res judicata

 and/or collateral estoppel to bar a medical provider’s claims. (Id. at pp. 3-5, citing

 Garden City Rehab, LLC v. State Farm Mut. Auto. Ins. Co., No. 320543, 2015 WL

 3796373, at *1 (Mich. Ct. App. June 18, 2015); Michigan Head & Spine Inst. PC v.

 State Farm Mut. Auto. Ins. Co., No. 324234, 2016 WL 299771, at *3 (Mich. Ct.

 App. Jan. 21, 2016); and Med. Team, Inc. v. Auto-Owners Ins. Co., No. 345499,

 2020 WL 908486, at *4 (Mich. Ct. App. Feb. 25, 2020).) Defendant argues that in

 Mecosta, relied upon by Plaintiff, Michigan Court of Appeals Judge Christopher

 Murray issued a “strong dissent,” suggesting that there are “substantial grounds for

 difference of opinion.” (Id. at pp. 5-6, PgID 1622-23, citing Mecosta, supra at *6

 (Murray, J., dissenting) (“[R]egardless that plaintiff is seeking to recover for

 different medical bills (though from the same defendants) than Myers was in Wayne
                                           10
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1664 Filed 01/06/21 Page 11 of 17




 Circuit, because this case arises from the same operative facts – Myers injuries, the

 procurement of the insurance policy covering his vehicle, and the language of the

 policy and no-fault act – plaintiff’s entitlement to relief under the policy and no-fault

 law raised the same threshold issue as was resolved through the Wayne Circuit

 judgment.”).). Defendant finally states that there is no published, binding opinion

 from the Michigan Supreme Court or Michigan Court of Appeals that guides these

 decisions, and that Judge Berg recognized that this is “an important unresolved

 question of Michigan law.” (Id. citing Massengale Order, PgID 1647.)

       Turning to the Opinion granting State Farm’s motion for certification in

 Massengale, Judge Berg noted that State Farm argued in that case that “a ‘substantial

 ground for difference of opinion respecting the correctness of the district court’s

 decision’ is raised here because Defendant provided notice and sent a subpoena for

 Plaintiff to appear in the state court suit and thus Plaintiff was afforded the ‘ability

 to fully and fairly litigate her interests.’” (Massengale Order, PgID 1545.) That court

 found that “[w]hile the Court is persuaded that there is no privity for the purposes of

 res judicata and collateral estoppel between a medical provider and an injured-

 insured party who has assigned some of her rights to the former, it is arguable that

 under joinder rules, Plaintiff did have the ability to fully and fairly litigate her

 interest in Spine Rehab’s state court suit.” (Id. (emphasis added).)

                                            11
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1665 Filed 01/06/21 Page 12 of 17




         That is not the same situation in this case – there is no evidence that Plaintiff

 Executive Ambulatory was afforded the ability to fully and fairly litigate its interests

 in the state court litigation brought by either ATI or Burrell, under joinder rules or

 otherwise. Thus, the Massengale court’s basis for granting certification does not

 directly support granting certification in the instant case. In fact, as explained in this

 Court’s Opinion and Order denying Defendant’s motion for reconsideration in this

 case:

         [T]he Court already addressed these arguments in its Opinion and Order
         and concluded that “Plaintiff Executive Ambulatory, as an assignee of
         Burrell, did not have a ‘full and fair opportunity to litigate’ its claims
         for PIP benefits, which had not even accrued at the time either of the
         state court complaints were filed and which were not the subject of
         either the ATI or the Burrell state court litigation.” Executive
         Ambulatory, 442 F. Supp. 3d at 1011.

         This holding has been buttressed by a recent Michigan Court of Appeals
         decision, Mecosta County Medical Center v. Metropolitan Group
         Property and Casualty Insurance Company, No. 345868, 2020 WL
         1491755 (Mich. App. Mar. 20, 2020), in which the court explained that
         “an assignee generally obtains only the rights possessed by the assignor
         at the time of the assignment,” and “[a]n assignee is not bound by a
         judgment that his predecessor in interest obtained after the assignment
         at issue, even though the defendants raised the assignment as a defense,
         because the assignee was not in privity with the assignor.” Id. at *3
         (emphases added). The court of appeals explained that “[a] contrary
         rule would allow an assignor to cut off the rights of the assignee without
         affording him an opportunity to be heard” and “[i]ndeed, it may
         constitute a deprivation of property without due process of law to
         extend privity to bind an assignee by a judgment entered against his or
         her assignor after the assignor assigned his or her right in the property.”
         Id. (emphasis added); see id. at *4 (explaining that an assignee does not
                                             12
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1666 Filed 01/06/21 Page 13 of 17




       “remain[] in privity with the assignor in perpetuity, such that the
       assignor can intentionally or unintentionally alter the assignee’s rights
       after the assignment.”). Thus, the court of appeals concluded, “[i]n this
       state, for the purposes of property law, an assignee is in privity with the
       assignor only up to the time of the assignment” and “if the party
       asserting preclusion has no other basis for establishing privity beyond
       the fact that the assignee succeeded to the assignor’s interest, the party
       asserting preclusion will not prevail unless the judgment was entered
       before the transfer at issue.” Id. Applying these established principles,
       the court of appeals held that the plaintiff medical providers “as the
       assignees of Myers’ interest, were not bound by the judgment rendered
       against Myers in the Wayne County action because they were not in
       privity with Myers [at the time of the judgment] and a decision to the
       contrary would extinguish their rights without providing an opportunity
       to be heard.” Id. at *4.

       Similarly, in this case, Burrell assigned her rights to Executive
       Ambulatory, at the latest, on September 18, 2018 (ECF No. 9-5,
       Assignment, PgID 143-44), well prior to the March 20, 2019 jury
       verdict in the ATI litigation and the June 27, 2019 summary disposition
       in the Burrell litigation, and Plaintiff therefore was “not bound by the
       judgment rendered against [ATI and/or Burrell] in the [state court]
       action[s] because [it] w[as] not in privity with [ATI and/or Burrell] and
       a decision to the contrary would extinguish [Plaintiff’s] rights without
       providing an opportunity to be heard.” See Mecosta, 2020 WL 1491755
       at *3.

 (ECF No. 33, PgID 1507-09.)

       Thus, the “substantial ground for difference of opinion” as stated in the

 Massengale opinion is different than the facts in this case, as there is no allegation

 that Executive Ambulatory was afforded the ability to participate in the state court

 litigation, under joinder rules or otherwise.


                                           13
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1667 Filed 01/06/21 Page 14 of 17




       As explained above, a substantial ground for difference of opinion may exist

 where:

       (1) the question is difficult, novel and either a question on which there
       is little precedent or one whose correct resolution is not substantially
       guided by previous decisions; (2) the question is difficult and of first
       impression; (3) a difference of opinion exists within the controlling
       circuit; or (4) the circuits are split on the question.

 In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013) (internal quotation marks

 and citations omitted).

       Defendant correctly states that there is no published, binding opinion by the

 Michigan Supreme Court or the Michigan Court of Appeals addressing whether a

 medical provider and an injured party remain in privity following an assignment of

 PIP benefits, such that an adverse judgment against the injured party, rendered after

 the assignment, acts as a res judicata or collateral estoppel bar to the medical

 provider’s claim. Defendant points to other Michigan Court of Appeals cases it

 contends would support its position, but which this Court has found to be factually

 distinguishable or which can be distinguished because the case(s) did not involve an

 assignment as in this case. Finally, Defendant points to conflicting decisions in the

 state courts with the decision by this Court, involving Burrell and her assignees.

 Based upon these conflicting rulings by the state courts below in the Burrell

 litigation, and in this Court on the res judicata/collateral estoppel issues, and the

                                          14
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1668 Filed 01/06/21 Page 15 of 17




 absence of a binding opinion on this issue by the Michigan Supreme Court, this

 Court finds that a substantial grounds for difference of opinion exists on the issue of

 “whether a medical provider and an injured party remain in privity following an

 assignment of PIP benefits, such that an adverse judgment against the injured party

 or one of her assignees, rendered after the assignment, acts as a res judicata or

 collateral estoppel bar to the medical provider’s claim.” The Court notes that this

 issue is slightly different than the broader issue proffered by Defendant in its motion,

 which was “whether an injured party and her medical provider that receives a partial

 assignment of PIP benefits are in privity,” but that it more accurately reflects the

 issue at bar.

          D.     Whether Appeal Will Expedite Resolution of this Litigation

          Defendant acknowledges that certifying this issue for immediate appeal will

 delay the proceedings in this Court, but argues that immediate appeal will expedite

 resolution of this litigation because “the issue is a case-ender.” (Def.’s Mot. at pp.

 15-16, PgID 1534-35.) Defendant reasons that it is better to permit the Sixth Circuit

 to weigh in on this issue now, than to force the parties and the Court to incur the

 burden and expense of trial, followed by an appeal. Plaintiff does not address this

 issue.



                                           15
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1669 Filed 01/06/21 Page 16 of 17




       This Court finds that certifying this issue would expedite resolution of this

 litigation because if the Sixth Circuit finds that privity exists under the circumstances

 of this case, Plaintiff’s suit here might be subject to dismissal.

       E.     Whether This is an “Exceptional” Type of Case that Warrants
              Interlocutory Appeal

       Plaintiff asserts that “[c]ertification is designed to be used sparingly and in

 extraordinary cases.’” (Pl.’s Resp. at p. 11, PgID 1557, citing In re Buccina, 657 F.

 App’x 350, 352 (6th Cir. 2016).) Plaintiff contends that “[a] ‘simple personal injury

 suit is not extraordinary’ and certification in such cases ‘would not be a sparing use

 of § 1292(b).’” (Id., quoting In re Buccina, supra.) Plaintiff argues that “this suit for

 No-Fault benefits, specifically two bills relating to surgeries performed at Plaintiff’s

 facility, is not in the class of lawsuits that the statute was intended to allow

 interlocutory for by the Circuit Court.” (Id. at p. 12, PgID 1558.)

       Defendant does not address this argument in its motion or its reply brief.

 However, the privity issue as set forth by this Court above, if decided by the Sixth

 Circuit, would impact more than just this case, as this appears to be an issue that may

 arise in many, if not most, PIP cases involving multiple medical providers. Thus, the

 Court finds that this an appropriate case for certification.




                                            16
Case 2:18-cv-14094-PDB-EAS ECF No. 41, PageID.1670 Filed 01/06/21 Page 17 of 17




                                IV.    CONCLUSION

       Accordingly, for the reasons set forth above, the Court GRANTS Defendant

 State Farm’s Motion to Certify the Court’s Summary Judgment Orders for

 Immediate Appeal and to Stay Proceedings Pending Appeal. (ECF No. 35.) The

 Court CERTIFIES its March 3, 2020 Order Denying Defendant’s Motion for

 Summary Judgment (ECF No. 22), and its October 2, 2020 Order denying

 Defendant’s Motion for Reconsideration (ECF No. 33), for interlocutory appeal.

 Further, all proceedings in this case are STAYED for a period of thirty (30) days to

 permit Defendant to file a motion in the United States Court of Appeals for the Sixth

 Circuit for permission to appeal. If no such motion is filed within that time, the stay

 will be dissolved. If such a motion is filed, the stay will continue until the motion is

 resolved by the United States Court of Appeals for the Sixth Circuit.

       Nothing in this decision shall be considered a dismissal or disposition of this

 matter.

 IT IS SO ORDERED.

                                                s/Paul D. Borman
 Dated: January 6, 2021                         Paul D. Borman
                                                United States District Judge




                                           17
